Name: Commission Directive 2004/110/EC of 9 December 2004 adapting for the sixth time to technical progress Council Directive 96/49/EC on the approximation of the laws of the Member States with regard to the transport of dangerous goods by railText with EEA relevance
 Type: Directive
 Subject Matter: European Union law;  organisation of transport;  information and information processing;  land transport
 Date Published: 2004-12-10; 2008-12-17

 10.12.2004 EN Official Journal of the European Union L 365/24 COMMISSION DIRECTIVE 2004/110/EC of 9 December 2004 adapting for the sixth time to technical progress Council Directive 96/49/EC on the approximation of the laws of the Member States with regard to the transport of dangerous goods by rail (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 96/49/EC of 23 July 1996 on the approximation of the laws of the Member States with regard to the transport of dangerous goods by rail (1), and in particular Article 8 thereof, Whereas: (1) The Annex to Directive 96/49/EC refers to the Regulation concerning the international carriage of dangerous goods by rail (RID), as applicable from 1 July 2003. (2) The RID is updated every two years. Consequently, the next amended version shall be applicable as from 1 January 2005, with a transitional period up to 30 June 2005. (3) It is therefore necessary to amend the Annex to Directive 96/49/EC. (4) The measures provided for in this Directive are in conformity with the opinion of the Committee on the transport of dangerous goods referred to in Article 9 of Directive 96/49/EC, HAS ADOPTED THIS DIRECTIVE: Article 1 The Annex to Directive 96/49/EC is replaced by the following: Regulation concerning the international carriage of dangerous goods by rail (RID) appearing in Annex I to Appendix B to the Convention concerning international carriage by rail (COTIF), as applicable with effect from 1 January 2005, it being understood that the terms contracting party and the States or the railways will be replaced by the term Member State. The text of the amendments of the 2005 version of the RID will be published as soon as it is available in all official languages of the Community. Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 1 July 2005 at the latest. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 9 December 2004. For the Commission Jacques BARROT Member of the Commission (1) OJ L 235, 17.9.1996, p. 25. Directive as last amended by Commission Directive 2004/89/EC (OJ L 293, 16.9.2004, p. 14).